The offense is theft of turkeys; the punishment, a fine of one hundred dollars.
No sentence appears in the record. The offense for which appellant was convicted is a felony. This being true, it became necessary for the court to pass sentence upon her, as in other felony cases. Johnson v. State, 72 S.W.2d 288. In the absence of sentence this court is without jurisdiction.
The appeal is dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court. *Page 595 
                         ON THE MERITS.